              Case 1:19-cv-05977-JPO Document 8 Filed 07/24/19 Page 1 of 2
                                                                                       Michael J. Barrie
                                                                               39 Broadway, 25th Floor
                                                                             New York, NY 10006-3039
                                                                              Direct Dial: 302.442.7068
                                                                                     Fax: 302.442.7012
                                                                              mbarrie@beneschlaw.com




                                                 July 24, 2019



VIA CM/ECF and FEDERAL EXPRESS

The Honorable J. Paul Oetken
United States District Judge
United States District Court for the Southern
   District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

        Re:      Taylor Sollinger v. SmileDirectClub, LLC; C.A. No.: 1:19-cv-05977 / Agreed
                 Extension of Deadlines

Dear Judge Oetken:

       We represent defendant SmileDirectClub (“SDC”) in in the above-referenced matter and
are writing to respectfully request the extension of initial pleading deadlines as set forth below.
We have corresponded with counsel to Mr. Sollinger (“Plaintiff”) and Plaintiff’s counsel agrees
with the relief requested herein.

      Plaintiff effectuated service of the Complaint upon the Secretary of State for the State of
New York on or around July 3, 2019. By our calculation, an answer or responsive pleading to the
Complaint is due to be filed today.

        SDC contends that Plaintiff’s claims are subject to a binding arbitration provision and,
accordingly, we have advised Plaintiff that SDC will file a motion seeking to compel Plaintiff to
arbitrate his claims and to stay these proceedings in accordance with and pursuant to Sections 3
and 4 of the Federal Arbitration Act (the “Motion to Compel”).

       Counsel for Plaintiff and SDC have conferred and agree that: (i) SDC may have a one
week extension, until July 31, 2019, by which to file its Motion to Compel; (ii) Plaintiff may have
until August 30, 2019 by which to file it response to such a motion; and (iii) SDC may have until
September 16, 2019, by which to file its reply in support of its Motion to Compel, if any.

        The parties agree that enforceability of the arbitration provision is a threshold issue and
that judicial resources and economy will be best served by deferring or staying any challenge to or
consideration of the substantive merits of Plaintiff’s claims at this time because, depending on the
Court’s ruling on the Motion to Compel, the issue of the substantive merits of Plaintiff’s claims
would be issues to be decided by an arbitrator. See Nicosia v. Amazon.com, Inc., 84 F. Supp. 3d


                                      www.beneschlaw.com
12535188 v1
           Case 1:19-cv-05977-JPO Document 8 Filed 07/24/19 Page 2 of 2
The Honorable J. Paul Oetken
July 24, 2019
Page 2


142, 153 (S.D.N.Y. 2015) (matters related to the substance of plaintiff’s claims are for the
arbitrator to adjudicate).

        Accordingly, subject to this Court’s approval, the parties have further agreed that, if the
Motion to Compel is denied, SDC will have twenty-one (21) days after entry of an Order denying
the Motion to Compel to file an answer or a motion to dismiss to the Complaint, including, without
limitation, raising any defenses or grounds for dismissal that Smile Direct may assert under Federal
Rule of Civil Procedure 12.

       Therefore, SDC respectfully requests that the Court enter an Order extending SDC’s
deadline by which to respond to the Complaint as set forth herein and providing that, should the
Motion to Compel be denied, SDC shall have twenty-one (21) days after the entry of an Order
denying the Motion to Compel in which to file an answer or motion to dismiss.

                                                 Very truly yours,

                                                 BENESCH, FRIEDLANDER,
                                                  COPLAN & ARONOFF, LLP



                                                 Michael J. Barrie
MJB:km

cc:     Justin Kuehn
        David Rammelt



        SO ORDERED.
                                              _______________________________
                                              THE HON. J. PAUL OETKEN
                                              UNITED STATES DISTRICT COURT JUDGE




12535188 v1
